Adams, Ch. J.
In 1885, and again in 1886, the *19defendant gave the assessor an inventory of his property for taxation. The petition avers that he refused to make oath or affirmation to either inventory. This the defendant denied. Precisely what was said between the assessor and the defendant, especially when assessed in 1885, is not very clearly shown. But we do not need to determine this question. Section 824 of the Code provides that the assessor shall administer an oath or affirmation, etc. But it was provided by the Eighteenth General Assembly (chapter 109, § 2,) that the assessor shall, before administering the oath or affirmation, as provided in section 824 of the Code, to the person assessed, inform him of the valuation put upon his property, and notify him that, if he feels aggrieved, to appear before the board of equalization., and show why the assessment should be changed.
It is evident that the assessor has no authority to require the oath or affirmation, or administer the same, until he has given such information and notice. The refusal to make oath or affirmation which, under the statute, subjects the person assessed to the penalty in question, must be a refusal made to a person who has authority to require the oath or affirmation. It was, we think, incumbent upon the plaintiff to show that the assessor had such authority. On this point, if there is any evidence at all, we think it appears that the assessor did not give the information or notice, and did not have the authority. The refusal, then, if there was one, was not the refusal contemplated by the statute; and the defendant, we think, did not become liable to the penalty.
Reversed.